11/23/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 19-0614



                             No. DA 19-0614

STATE OF MONTANA,

           Plaintiff and Appellee,
v.

GARY HANSEN,

           Defendant and Appellant.


                                 GRANT


      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until December 30, 2020 to

prepare, file, and serve the Appellant’s opening brief.




                                                            Electronically signed by:
                                                               Bowen Greenwood
                                                           Clerk of the Supreme Court
                                                               November 23 2020